Exhibit 10.1

Cellu Parent Corporation
2006 STOCK OPTION AND RESTRICTED STOCK PLAN


1.             DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.


2.             PURPOSE

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Restricted Stock and Stock Options.


3.             ADMINISTRATION


THE ADMINISTRATOR HAS DISCRETIONARY AUTHORITY, SUBJECT ONLY TO THE EXPRESS
PROVISIONS OF THE PLAN, TO INTERPRET THE PLAN; DETERMINE ELIGIBILITY FOR AND
GRANT AWARDS; DETERMINE, MODIFY OR WAIVE THE TERMS AND CONDITIONS OF ANY AWARD;
PRESCRIBE FORMS, RULES AND PROCEDURES; AND OTHERWISE DO ALL THINGS NECESSARY TO
CARRY OUT THE PURPOSES OF THE PLAN. DETERMINATIONS OF THE ADMINISTRATOR MADE
UNDER THE PLAN WILL BE CONCLUSIVE AND WILL BIND ALL PARTIES.


4.             LIMITS ON AWARDS UNDER THE PLAN


(A)           NUMBER OF SHARES. A MAXIMUM OF 8,095 SHARES OF STOCK MAY BE
DELIVERED IN SATISFACTION OF AWARDS UNDER THE PLAN. THE NUMBER OF SHARES OF
STOCK DELIVERED IN SATISFACTION OF AWARDS SHALL, FOR PURPOSES OF THE PRECEDING
SENTENCE, BE DETERMINED NET OF SHARES OF STOCK WITHHELD BY THE COMPANY IN
PAYMENT OF THE EXERCISE PRICE OF THE AWARD OR IN SATISFACTION OF TAX WITHHOLDING
REQUIREMENTS WITH RESPECT TO THE AWARD. THE LIMIT SET FORTH IN THIS
SECTION 4(A) SHALL BE CONSTRUED TO COMPLY WITH SECTION 422 OF THE CODE AND
REGULATIONS THEREUNDER. TO THE EXTENT CONSISTENT WITH THE REQUIREMENTS OF
SECTION 422 OF THE CODE AND REGULATIONS THEREUNDER, STOCK ISSUED UNDER AWARDS OF
AN ACQUIRED COMPANY THAT ARE CONVERTED, REPLACED OR ADJUSTED IN CONNECTION WITH
THE ACQUISITION SHALL NOT REDUCE THE NUMBER OF SHARES AVAILABLE FOR AWARDS UNDER
THE PLAN.


(B)           TYPE OF SHARES. STOCK DELIVERED BY THE COMPANY UNDER THE PLAN MAY
BE AUTHORIZED BUT UNISSUED STOCK OR PREVIOUSLY ISSUED STOCK ACQUIRED BY THE
COMPANY. NO FRACTIONAL SHARES OF STOCK WILL BE DELIVERED UNDER THE PLAN.


--------------------------------------------------------------------------------




 


5.             ELIGIBILITY AND PARTICIPATION


THE ADMINISTRATOR WILL SELECT PARTICIPANTS FROM AMONG THOSE KEY EMPLOYEES AND
DIRECTORS OF, AND CONSULTANTS AND ADVISORS TO, THE COMPANY OR ITS AFFILIATES
WHO, IN THE OPINION OF THE ADMINISTRATOR, ARE IN A POSITION TO MAKE A
SIGNIFICANT CONTRIBUTION TO THE SUCCESS OF THE COMPANY AND ITS AFFILIATES.
ELIGIBILITY FOR ISOS IS LIMITED TO EMPLOYEES OF THE COMPANY OR OF A “PARENT
CORPORATION” OR “SUBSIDIARY CORPORATION” OF THE COMPANY AS THOSE TERMS ARE
DEFINED IN SECTION 424 OF THE CODE.


6.             RULES APPLICABLE TO AWARDS


(A)           ALL AWARDS


(1)  AWARD PROVISIONS. THE ADMINISTRATOR WILL DETERMINE THE TERMS OF ALL AWARDS,
SUBJECT TO THE LIMITATIONS PROVIDED HEREIN. BY ACCEPTING ANY AWARD GRANTED
HEREUNDER, THE PARTICIPANT AGREES TO THE TERMS OF THE AWARD AND THE PLAN.
NOTWITHSTANDING ANY PROVISION OF THIS PLAN TO THE CONTRARY, AWARDS OF AN
ACQUIRED COMPANY THAT ARE CONVERTED, REPLACED OR ADJUSTED IN CONNECTION WITH THE
ACQUISITION MAY CONTAIN TERMS AND CONDITIONS THAT ARE INCONSISTENT WITH THE
TERMS AND CONDITIONS SPECIFIED HEREIN, AS DETERMINED BY THE ADMINISTRATOR.


(2)  TERM OF PLAN. NO AWARDS MAY BE MADE AFTER JUNE 12, 2016, BUT PREVIOUSLY
GRANTED AWARDS MAY CONTINUE BEYOND THAT DATE IN ACCORDANCE WITH THEIR TERMS.


(3)  TRANSFERABILITY. NEITHER ISOS NOR, EXCEPT AS THE ADMINISTRATOR OTHERWISE
EXPRESSLY PROVIDES, OTHER AWARDS MAY BE TRANSFERRED OTHER THAN BY WILL OR BY THE
LAWS OF DESCENT AND DISTRIBUTION, AND DURING A PARTICIPANT’S LIFETIME ISOS (AND,
EXCEPT AS THE ADMINISTRATOR OTHERWISE EXPRESSLY PROVIDES, OTHER NON-TRANSFERABLE
STOCK OPTIONS) MAY BE EXERCISED ONLY BY THE PARTICIPANT.


(4)  VESTING, ETC.  THE ADMINISTRATOR MAY DETERMINE THE TIME OR TIMES AT WHICH
AN AWARD WILL VEST OR (IN THE CASE OF A STOCK OPTION) BECOME EXERCISABLE AND THE
TERMS ON WHICH A STOCK OPTION WILL REMAIN EXERCISABLE. WITHOUT LIMITING THE
FOREGOING, THE ADMINISTRATOR MAY AT ANY TIME ACCELERATE THE VESTING OR
EXERCISABILITY OF AN AWARD, REGARDLESS OF ANY ADVERSE OR POTENTIALLY ADVERSE TAX
CONSEQUENCES RESULTING FROM SUCH ACCELERATION. UNLESS THE ADMINISTRATOR
EXPRESSLY PROVIDES OTHERWISE, HOWEVER, THE FOLLOWING RULES WILL APPLY:
IMMEDIATELY UPON THE CESSATION OF THE PARTICIPANT’S EMPLOYMENT, EACH STOCK
OPTION THAT IS THEN HELD BY THE PARTICIPANT OR BY THE PARTICIPANT’S PERMITTED
TRANSFEREES, IF ANY, WILL CEASE TO BE EXERCISABLE AND WILL TERMINATE, AND ALL
OTHER AWARDS THAT ARE THEN HELD BY THE PARTICIPANT OR BY THE PARTICIPANT’S
PERMITTED TRANSFEREES, IF ANY, TO THE EXTENT NOT ALREADY VESTED WILL BE
FORFEITED, EXCEPT THAT:

(A) SUBJECT TO (B) AND (C) BELOW, ALL STOCK OPTIONS HELD BY THE PARTICIPANT OR
THE PARTICIPANT’S PERMITTED TRANSFEREES, IF ANY, IMMEDIATELY PRIOR TO THE
CESSATION OF THE PARTICIPANT’S EMPLOYMENT, TO THE EXTENT THEN EXERCISABLE, WILL
REMAIN EXERCISABLE FOR THE LESSER OF (I) A PERIOD OF THREE MONTHS OR (II) THE
PERIOD ENDING ON THE LATEST DATE ON WHICH SUCH STOCK OPTION COULD HAVE BEEN
EXERCISED WITHOUT REGARD TO THIS SECTION 6(A)(4), AND

2


--------------------------------------------------------------------------------




WILL THEREUPON TERMINATE;

(B) ALL STOCK OPTIONS HELD BY A PARTICIPANT OR THE PARTICIPANT’S PERMITTED
TRANSFEREES, IF ANY, IMMEDIATELY PRIOR TO THE PARTICIPANT’S DEATH, TO THE EXTENT
THEN EXERCISABLE, WILL REMAIN EXERCISABLE FOR THE LESSER OF (I) THE ONE YEAR
PERIOD ENDING WITH THE FIRST ANNIVERSARY OF THE PARTICIPANT’S DEATH OR (II) THE
PERIOD ENDING ON THE LATEST DATE ON WHICH SUCH STOCK OPTION COULD HAVE BEEN
EXERCISED WITHOUT REGARD TO THIS SECTION 6(A)(4), AND WILL THEREUPON TERMINATE;
AND

(C) ALL STOCK OPTIONS HELD BY A PARTICIPANT OR THE PARTICIPANT’S PERMITTED
TRANSFEREES, IF ANY, IMMEDIATELY PRIOR TO THE CESSATION OF THE PARTICIPANT’S
EMPLOYMENT WILL IMMEDIATELY TERMINATE UPON SUCH CESSATION IF THE ADMINISTRATOR
IN ITS SOLE DISCRETION DETERMINES THAT SUCH CESSATION OF EMPLOYMENT HAS RESULTED
FOR REASONS WHICH CONSTITUTE CAUSE FOR TERMINATION OF EMPLOYMENT.


(5)  TAXES. THE ADMINISTRATOR WILL MAKE SUCH PROVISION FOR THE WITHHOLDING OF
TAXES AS IT DEEMS NECESSARY. THE ADMINISTRATOR MAY, BUT NEED NOT, HOLD BACK
SHARES OF STOCK FROM AN AWARD OR PERMIT A PARTICIPANT TO TENDER PREVIOUSLY OWNED
SHARES OF STOCK IN SATISFACTION OF TAX WITHHOLDING REQUIREMENTS (BUT NOT IN
EXCESS OF THE MINIMUM WITHHOLDING REQUIRED BY LAW).


(6)  DIVIDEND EQUIVALENTS, ETC. THE ADMINISTRATOR MAY PROVIDE FOR THE PAYMENT OF
AMOUNTS IN LIEU OF CASH DIVIDENDS OR OTHER CASH DISTRIBUTIONS WITH RESPECT TO
STOCK SUBJECT TO AN AWARD. ANY ENTITLEMENT TO DIVIDEND EQUIVALENTS OR SIMILAR
ENTITLEMENTS SHALL BE ESTABLISHED AND ADMINISTERED CONSISTENT EITHER WITH
EXEMPTION FROM, OR COMPLIANCE WITH, THE REQUIREMENTS OF SECTION 409A OF THE
CODE.


(7)  RIGHTS LIMITED. NOTHING IN THE PLAN WILL BE CONSTRUED AS GIVING ANY PERSON
THE RIGHT TO CONTINUED EMPLOYMENT OR SERVICE WITH THE COMPANY OR ITS AFFILIATES,
OR ANY RIGHTS AS A STOCKHOLDER EXCEPT AS TO SHARES OF STOCK ACTUALLY ISSUED
UNDER THE PLAN.


(B)           STOCK OPTION


(1)  CODE SECTION 409A EXEMPTION. EXCEPT AS THE ADMINISTRATOR OTHERWISE
DETERMINES, NO STOCK OPTION SHALL HAVE DEFERRAL FEATURES, OR SHALL BE
ADMINISTERED IN A MANNER, THAT WOULD CAUSE SUCH STOCK OPTION TO FAIL TO QUALIFY
FOR EXEMPTION FROM SECTION 409A OF THE CODE.


(2)  TIME AND MANNER OF EXERCISE. UNLESS THE ADMINISTRATOR EXPRESSLY PROVIDES
OTHERWISE, A STOCK OPTION WILL NOT BE DEEMED TO HAVE BEEN EXERCISED UNTIL THE
ADMINISTRATOR RECEIVES A NOTICE OF EXERCISE (IN FORM ACCEPTABLE TO THE
ADMINISTRATOR) SIGNED BY THE APPROPRIATE PERSON AND ACCOMPANIED BY ANY PAYMENT
REQUIRED UNDER THE AWARD. IF THE AWARD IS EXERCISED BY ANY PERSON OTHER THAN THE
PARTICIPANT, THE ADMINISTRATOR MAY REQUIRE SATISFACTORY EVIDENCE THAT THE PERSON
EXERCISING THE AWARD HAS THE RIGHT TO DO SO.

3


--------------------------------------------------------------------------------




 


(3)  EXERCISE PRICE. THE EXERCISE PRICE OF EACH STOCK OPTION SHALL BE 100% (IN
THE CASE OF AN ISO GRANTED TO A TEN-PERCENT SHAREHOLDER WITHIN THE MEANING OF
SECTION 422(B)(6) OF THE CODE, 110%) OF THE FAIR MARKET VALUE OF THE STOCK
SUBJECT TO THE STOCK OPTION, DETERMINED AS OF THE DATE OF GRANT, OR SUCH HIGHER
AMOUNT AS THE ADMINISTRATOR MAY DETERMINE IN CONNECTION WITH THE GRANT. FAIR
MARKET VALUE SHALL BE DETERMINED BY THE ADMINISTRATOR CONSISTENT WITH THE
REQUIREMENTS OF SECTION 422 AND SECTION 409A OF THE CODE, AS APPLICABLE.


(4)  PAYMENT OF EXERCISE PRICE. THE ADMINISTRATOR MAY DETERMINE THE REQUIRED OR
PERMITTED FORMS OF PAYMENT UNDER A STOCK OPTION, SUBJECT TO THE FOLLOWING:  ALL
PAYMENTS WILL BE BY CASH OR CHECK ACCEPTABLE TO THE ADMINISTRATOR, OR, IF SO
PERMITTED BY THE ADMINISTRATOR, (I) THROUGH THE DELIVERY OF SHARES OF STOCK THAT
HAVE BEEN OUTSTANDING FOR AT LEAST SIX MONTHS (UNLESS THE ADMINISTRATOR APPROVES
A SHORTER PERIOD) AND THAT HAVE A FAIR MARKET VALUE EQUAL TO THE EXERCISE PRICE,
(II) BY DELIVERY TO THE COMPANY OF A PROMISSORY NOTE OF THE PERSON EXERCISING
THE AWARD, PAYABLE ON SUCH TERMS AS ARE SPECIFIED BY THE ADMINISTRATOR, (III) AT
SUCH TIME, IF ANY, AS THE STOCK IS PUBLICLY TRADED, THROUGH A BROKER-ASSISTED
EXERCISE PROGRAM ACCEPTABLE TO THE ADMINISTRATOR, (IV) BY OTHER MEANS ACCEPTABLE
TO THE ADMINISTRATOR, OR (V) BY ANY COMBINATION OF THE FOREGOING PERMISSIBLE
FORMS OF PAYMENT. THE DELIVERY OF SHARES IN PAYMENT OF THE EXERCISE PRICE UNDER
CLAUSE (A)(I) ABOVE MAY BE ACCOMPLISHED EITHER BY ACTUAL DELIVERY OR BY
CONSTRUCTIVE DELIVERY THROUGH ATTESTATION OF OWNERSHIP, SUBJECT TO SUCH RULES AS
THE ADMINISTRATOR MAY PRESCRIBE.


(C)           RESTRICTED STOCK


(1)  GRANT OR SALE. THE ADMINISTRATOR MAY GRANT OR SELL RESTRICTED STOCK TO ANY
PARTICIPANT (INCLUDING, BUT NOT LIMITED TO, UPON EXERCISE OF STOCK OPTIONS) ON
SUCH CONDITIONS AND RESTRICTIONS AND FOR SUCH PURCHASE PRICE, IF ANY, AS THE
ADMINISTRATOR DETERMINES.


(2)  PAYMENT. AWARDS OF RESTRICTED STOCK MAY BE MADE IN EXCHANGE FOR SUCH LAWFUL
CONSIDERATION, INCLUDING SERVICES, AS THE ADMINISTRATOR DETERMINES.


(3)  RISK OF FORFEITURE. EXCEPT AS OTHERWISE DETERMINED BY THE ADMINISTRATOR,
UPON TERMINATION FOR ANY REASON, INCLUDING DEATH, OF A PARTICIPANT’S EMPLOYMENT
WITH THE COMPANY THE COMPANY WILL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO
REACQUIRE ANY SHARES OF RESTRICTED STOCK OUTSTANDING AT THE TIME AT THE
PARTICIPANT’S ORIGINAL PURCHASE PRICE, IF ANY, FOR SUCH SHARES. IF THERE IS NO
PURCHASE PRICE, THEN THE RESTRICTED STOCK WILL BE FORFEITED UPON SUCH
TERMINATION.


(4)  RIGHTS AS SHAREHOLDER. SUBJECT TO THE OTHER PROVISIONS OF THIS
SECTION 6(C), A PARTICIPANT WILL HAVE ALL THE RIGHTS OF A SHAREHOLDER WITH
RESPECT TO SHARES OF RESTRICTED STOCK GRANTED OR SOLD TO THE PARTICIPANT
HEREUNDER.

4


--------------------------------------------------------------------------------





7.             EFFECT OF CERTAIN TRANSACTIONS


(A)           MERGERS, ETC. EXCEPT AS OTHERWISE PROVIDED IN AN AWARD, THE
FOLLOWING PROVISIONS SHALL APPLY IN THE EVENT OF A COVERED TRANSACTION:


(1)   ASSUMPTION OR SUBSTITUTION. IF THE COVERED TRANSACTION IS ONE IN WHICH
THERE IS AN ACQUIRING OR SURVIVING ENTITY, THE ADMINISTRATOR MAY PROVIDE FOR THE
ASSUMPTION OF SOME OR ALL OUTSTANDING AWARDS OR FOR THE GRANT OF NEW AWARDS IN
SUBSTITUTION THEREFOR BY THE ACQUIROR OR SURVIVOR OR AN AFFILIATE OF THE
ACQUIROR OR SURVIVOR.


(2)   CASH-OUT OF AWARDS. IF THE COVERED TRANSACTION IS ONE IN WHICH HOLDERS OF
STOCK WILL RECEIVE UPON CONSUMMATION A PAYMENT (WHETHER CASH, NON-CASH OR A
COMBINATION OF THE FOREGOING), THE ADMINISTRATOR MAY PROVIDE FOR PAYMENT (A
“CASH-OUT”), WITH RESPECT TO SOME OR ALL AWARDS, EQUAL IN THE CASE OF EACH
AFFECTED AWARD TO THE EXCESS, IF ANY, OF (A) THE FAIR MARKET VALUE OF ONE SHARE
OF STOCK (AS DETERMINED BY THE ADMINISTRATOR IN ITS REASONABLE DISCRETION) TIMES
THE NUMBER OF SHARES OF STOCK SUBJECT TO THE AWARD, OVER (B) THE AGGREGATE
EXERCISE PRICE, IF ANY, UNDER THE AWARD, IN EACH CASE ON SUCH PAYMENT TERMS
(WHICH NEED NOT BE THE SAME AS THE TERMS OF PAYMENT TO HOLDERS OF STOCK) AND
OTHER TERMS, AND SUBJECT TO SUCH CONDITIONS, AS THE ADMINISTRATOR DETERMINES.


(3)  ACCELERATION OF STOCK OPTIONS. IF THE COVERED TRANSACTION (WHETHER OR NOT
THERE IS AN ACQUIRING OR SURVIVING ENTITY) IS ONE IN WHICH THERE IS NO
ASSUMPTION, SUBSTITUTION OR CASH-OUT, THE ADMINISTRATOR MAY PROVIDE THAT EACH
STOCK OPTION WILL BECOME FULLY EXERCISABLE, PRIOR TO THE COVERED TRANSACTION ON
A BASIS THAT GIVES THE HOLDER OF THE STOCK OPTION A REASONABLE OPPORTUNITY, AS
DETERMINED BY THE ADMINISTRATOR, FOLLOWING EXERCISE OF THE STOCK OPTION TO
PARTICIPATE AS A STOCKHOLDER IN THE COVERED TRANSACTION.


(4)  ACCELERATION OF VESTING OF RESTRICTED STOCK. IN THE EVENT OF A COVERED
TRANSACTION OR AN INITIAL PUBLIC OFFERING, ONE HUNDRED PERCENT (100%) OF THE
SHARES GRANTED UNDER THIS AWARD THAT ARE NOT THEN ALREADY VESTED SHALL VEST
PRIOR TO THE CHANGE IN CONTROL OR INITIAL PUBLIC OFFERING BUT SUBJECT TO THE
CONSUMMATION THEREOF.


(5)  TERMINATION OF STOCK OPTIONS UPON CONSUMMATION OF COVERED TRANSACTION. EACH
STOCK OPTION (UNLESS ASSUMED PURSUANT TO SECTION 7(A)(1) ABOVE) WILL TERMINATE
UPON CONSUMMATION OF THE COVERED TRANSACTION.


(6)  ADDITIONAL LIMITATIONS. ANY SHARE OF STOCK DELIVERED PURSUANT TO
SECTION 7(A)(2) OR SECTION 7(A)(3) ABOVE WITH RESPECT TO AN AWARD MAY, IN THE
DISCRETION OF THE ADMINISTRATOR, CONTAIN SUCH RESTRICTIONS, IF ANY, AS THE
ADMINISTRATOR DEEMS APPROPRIATE TO REFLECT ANY PERFORMANCE OR OTHER VESTING
CONDITIONS TO WHICH THE AWARD WAS SUBJECT. IN THE CASE OF RESTRICTED STOCK, THE
ADMINISTRATOR MAY REQUIRE THAT ANY AMOUNTS DELIVERED, EXCHANGED OR OTHERWISE
PAID IN RESPECT OF SUCH STOCK IN CONNECTION WITH THE COVERED TRANSACTION BE
PLACED IN ESCROW OR OTHERWISE MADE SUBJECT TO SUCH RESTRICTIONS AS THE
ADMINISTRATOR DEEMS APPROPRIATE TO CARRY OUT THE INTENT OF THE PLAN, PROVIDED
THAT, TO THE EXTENT THE RESTRICTIONS ON SUCH STOCK LAPSE AND SUCH STOCK BECOMES
VESTED PRIOR TO OR AS A RESULT OF SUCH COVERED TRANSACTION, THE ADMINISTRATOR
SHALL NOT REQUIRE CONSIDERATION OTHERWISE PAID IN RESPECT OF SUCH UNRESTRICTED
STOCK

5


--------------------------------------------------------------------------------





IN CONNECTION WITH THE COVERED TRANSACTION TO BE REINVESTED IN THE ACQUIRING
ENTITY IN SUCH COVERED TRANSACTION OR ENTITY RESULTING FROM SUCH COVERED
TRANSACTION, UNLESS THE CONSIDERATION SO PAID IN SUCH TRANSACTION CONSISTS OF
SECURITIES OF SUCH ENTITY.


(B)           CHANGES IN AND DISTRIBUTIONS WITH RESPECT TO THE STOCK


(1)  BASIC ADJUSTMENT PROVISIONS. IN THE EVENT OF A STOCK DIVIDEND, STOCK SPLIT
OR COMBINATION OF SHARES (INCLUDING A REVERSE STOCK SPLIT), RECAPITALIZATION OR
OTHER CHANGE IN THE COMPANY’S CAPITAL STRUCTURE, THE ADMINISTRATOR WILL MAKE
APPROPRIATE ADJUSTMENTS TO THE MAXIMUM NUMBER OF SHARES SPECIFIED IN
SECTION 4(A) THAT MAY BE DELIVERED UNDER THE PLAN AND WILL ALSO MAKE APPROPRIATE
ADJUSTMENTS TO THE NUMBER AND KIND OF SHARES OF STOCK OR SECURITIES SUBJECT TO
AWARDS THEN OUTSTANDING OR SUBSEQUENTLY GRANTED, ANY EXERCISE PRICES RELATING TO
AWARDS AND ANY OTHER PROVISION OF AWARDS AFFECTED BY SUCH CHANGE.


(2)  CERTAIN OTHER ADJUSTMENTS. THE ADMINISTRATOR MAY ALSO MAKE ADJUSTMENTS OF
THE TYPE DESCRIBED IN SECTION 7(B)(1) ABOVE TO TAKE INTO ACCOUNT DISTRIBUTIONS
TO STOCKHOLDERS OTHER THAN THOSE PROVIDED FOR IN SECTION 7(A) AND 7(B)(1), OR
ANY OTHER EVENT, IF THE ADMINISTRATOR DETERMINES THAT ADJUSTMENTS ARE
APPROPRIATE TO AVOID DISTORTION IN THE OPERATION OF THE PLAN AND TO PRESERVE THE
VALUE OF AWARDS MADE HEREUNDER, HAVING DUE REGARD FOR REQUIREMENTS OF
SECTION 409A OF THE CODE AND THE QUALIFICATION OF ISOS UNDER SECTIONS 422, WHERE
APPLICABLE.


(3)  CONTINUING APPLICATION OF PLAN TERMS. REFERENCES IN THE PLAN TO SHARES OF
STOCK WILL BE CONSTRUED TO INCLUDE ANY STOCK OR SECURITIES RESULTING FROM AN
ADJUSTMENT PURSUANT TO THIS SECTION 7.


8.             LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. If the sale of Stock has not been registered under the Securities Act of
1933, as amended, the Company may require, as a condition to exercise of the
Award, such representations or agreements as counsel for the Company may
consider appropriate to avoid violation of such Act. The Company may require
that certificates evidencing Stock issued under the Plan bear an appropriate
legend reflecting any restriction on transfer applicable to such Stock, and the
Company may hold the certificates pending lapse of the applicable restrictions.


9.             AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award

6


--------------------------------------------------------------------------------




for any purpose which may at the time be permitted by law, and may at any time
terminate the Plan as to any future grants of Awards; provided, that except as
otherwise expressly provided in the Plan the Administrator may not, without the
Participant’s consent, alter the terms of an Award so as to affect adversely the
Participant’s rights under the Award, unless the Administrator expressly
reserved the right to do so at the time of the Award. Any amendments to the Plan
shall be conditioned upon stockholder approval only to the extent, if any, such
approval is required by law (including the Code), as determined by the
Administrator.


10.          OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to Award a person bonuses or other compensation in addition
to Awards under the Plan.


11.          MISCELLANEOUS


(A)           WAIVER OF JURY TRIAL. BY ACCEPTING AN AWARD UNDER THE PLAN, EACH
PARTICIPANT WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THE PLAN AND ANY AWARD, OR UNDER ANY
AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR
WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, AND AGREES THAT
ANY SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY. BY ACCEPTING AN AWARD UNDER THE PLAN, EACH PARTICIPANT
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, OR ATTORNEY OF THE COMPANY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE COMPANY WOULD NOT, IN THE EVENT OF
ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.


(B)           LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THE PLAN, NEITHER THE COMPANY, ANY AFFILIATE, NOR THE ADMINISTRATOR, NOR ANY
PERSON ACTING ON BEHALF OF THE COMPANY, ANY AFFILIATE,  OR THE ADMINISTRATOR,
SHALL BE LIABLE TO ANY PARTICIPANT OR TO THE ESTATE OR BENEFICIARY OF ANY
PARTICIPANT OR TO ANY OTHER HOLDER OF AN AWARD BY REASON OF ANY ACCELERATION OF
INCOME, OR ANY ADDITIONAL TAX, ASSERTED BY REASON OF THE FAILURE OF AN AWARD TO
SATISFY THE REQUIREMENTS OF SECTION 422 OR SECTION 409A OR BY REASON OF
SECTION 4999 OF THE CODE; PROVIDED, THAT NOTHING IN THE SECTION 11(B) SHALL
LIMIT THE ABILITY OF THE ADMINISTRATOR OR THE COMPANY TO PROVIDE BY SEPARATE
EXPRESS WRITTEN AGREEMENT WITH A PARTICIPANT FOR A GROSS-UP PAYMENT OR OTHER
PAYMENT IN CONNECTION WITH ANY SUCH TAX OR ADDITIONAL TAX.

7


--------------------------------------------------------------------------------




EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Administrator”:  The Board, except that the Board may delegate its authority
under the Plan to a committee of the Board, in which case references herein to
the Board shall refer to such committee. The Board may delegate (i) to one or
more of its members such of its duties, powers and responsibilities as it may
determine; (ii) to one or more officers of the Company the power to grant rights
or options to the extent permitted by Section 157(c) of the Delaware General
Corporation Law; (iii) to one or more officers of the Company the authority to
allocate other Awards among such persons (other than officers of the Company)
eligible to receive Awards under the Plan as such delegated officer or officers
determine consistent with such delegation; provided, that with respect to any
delegation described in this clause (iii) the Board (or a properly delegated
member or members of the Board) shall have authorized the issuance of a
specified number of shares of Stock under such Awards and shall have specified
the consideration, if any, to be paid therefor; and (iv) to such Employees or
other persons as it determines such ministerial tasks as it deems appropriate.
In the event of any delegation described in the preceding sentence, the term
“Administrator” shall include the person or persons so delegated to the extent
of such delegation.

“Affiliate”:  Except as otherwise provided in an Award, any corporation or other
entity that stands in a relationship to the Company such that the Company and
such corporation or other entity would be treated as part of a single employer
under Section 414(b) or Section 414(c) of the Code; provided, that in
determining eligibility for the grant of a Stock Option by reason of service for
an Affiliate, Sections 414(b) and 414(c) of the Code shall be applied by
substituting “at least 50%” for “at least 80%” under Section 1563(a)(1), (2) and
(3) of the Code and Treas. Regs. § 1.414(c)-2; and further provided, that the
lower ownership threshold described in this definition shall apply only if the
same definition of affiliation is used consistently with respect to all
compensatory stock options or stock awards (whether under the Plan or another
plan). The Company may at any time by amendment provide that different ownership
thresholds (consistent with Section 409A) apply.

“Award”:  Any or a combination of the following:

(i) Stock Options.

(ii) Restricted Stock.

“Board”:  The Board of Directors of the Company.

“Cellu Paper”:   Cellu Paper Holdings, Inc., a Delaware corporation.

8


--------------------------------------------------------------------------------




“Cellu Tissue”:   Cellu Tissue Holdings, Inc., a Delaware corporation.

“Code”:  The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Company”:  Cellu Parent Corporation.

“Covered Transaction”:  Any of (i) a sale of all or substantially all of the
assets of the Company, Cellu Paper or Cellu Tissue to a person or entity in
which the shareholders of the Company immediately prior to such transaction do
not, directly or indirectly, own securities representing more than 50% of the
voting power of the person or entity acquiring such assets immediately following
the transaction, (ii) a sale of shares of capital stock by the Company or the
shareholders of the Company resulting in more than 50% of the voting power of
the Company being held, directly or indirectly, by a person or entity other than
the shareholders of the Company immediately prior to such sale, (iii) a sale by
the Company of the equity securities of Cellu Paper or Cellu Tissue resulting in
more than 50% of the voting power of Cellu Paper or Cellu Tissue (as the case
may be) being held directly or indirectly by a person or entity other than the
Company or the shareholders of the Company immediately prior to such sale, or
(iv) a merger or consolidation of the Company, Cellu Paper or Cellu Tissue with
or into another person or entity, if and only if, after such merger or
consolidation, more than 50% of the voting power of the Company, Cellu Paper or
Cellu Tissue (as the case may be) is directly or indirectly owned by a person or
entity other than the Company or the shareholders of the Company immediately
prior to such merger or consolidation. Where a Covered Transaction involves a
tender offer that is reasonably expected to be followed by a merger described in
clause (iv) (as determined by the Administrator), the Covered Transaction shall
be deemed to have occurred upon consummation of the tender offer.

“Employee”:  Any person who is employed by the Company or an Affiliate.

“Employment”:  A Participant’s employment or other service relationship with the
Company and its Affiliates. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or its Affiliates. If a Participant’s employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates.

“Initial Public Offering”:  A public offering and sale of equity securities of
any successor to the Company for cash pursuant to an effective registration
statement under the Securities Act of 1933, as amended, registered on Form S-1
(or any successor form under said Securities Act).

9


--------------------------------------------------------------------------------




“ISO”:  A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code. Each option granted pursuant to the Plan
will be treated as providing by its terms that it is to be a non-incentive stock
option unless, as of the date of grant, it is expressly designated as an ISO.

“Participant”:  A person who is granted an Award under the Plan.

“Performance Criteria”:  Specified criteria the satisfaction of which is a
condition for  the grant, exercisability, vesting or full enjoyment of an Award.

“Plan”:  The Cellu Parent Corporation 2006 Stock Option and Restricted Stock
Plan as from time to time amended and in effect.

“Restricted Stock”:  Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.

“Stock”:  Common Stock of the Company, par value $ 0.001 per share.

“Stock Option”:  An option entitling the recipient to acquire shares of Stock
upon payment of the exercise price.

10


--------------------------------------------------------------------------------